Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 16/961, 365 filed on 07/10/2020.
Claim Interpretation
Claims 27 and 30 recite “a storage unit,” “an acceptance unit,” “a collation unit,” “an output unit,” “a random number generation unit,” “an encrypted data generation unit,” “an encrypted tag generation unit,” “a registration unit,” “a search query generation unit,” “a request unit,” and “a decryption unit.” The specification of the disclosure clearly defines that “the claimed units being software components. The data management apparatus 700 is provided with components such as an acceptance unit 710, a collation unit 721, and an output unit 730. These components are implemented by software and the data management program is loaded into the memory 702, and executed by the processor 701 – see par. [0182-0183]. The processing circuitry 609 is hardware to implement the acceptance unit 610, the generation unit 620, the request unit 630, the decryption unit 640, the output unit 650, and the storage unit 691 and The processing circuitry 609 may be dedicated hardware, or may be the processor 601 to execute a program that is stored in the memory – see par. [0761-01762]. Therefore, the claimed units are modified by a structural modifier and did not invoke 112(f).
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/10/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 22-32 are allowed in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 22-32, the closest prior arts, Hattori (US 2014/0298009), in view of Bertoni (US 2007/0286416), in view of Hirano (US 2019/0036679), in view of Araki (US 2014/0129567), in view of Hayasaka (US 2018/0365433) and further in view of Boneh (“Public Key Encryption with Keyword Search”), alone or in combination fails to anticipate or render obvious the claim invention.  
Hattori (prior art) discloses a data search device, a data search method, a data search program, a data registration device, a data registration method, a data registration program, and an information processing device; The data search device according to claim 18, further comprising: a new data input unit configured to obtain new data and an encrypted tag generated by encrypting an identifier of a data group.
Bertoni (prior art) discloses circuitry for encrypting at least a part of an input data flow and generating a tag based on the input data flow with the same ciphering algorithm and the same key, the algorithm including iterative computations by at least two 
Hirano (prior art) discloses a search system, a management device, a registration device, a search device, a key generation device, a search method, a server program, and a terminal program. The invention relates to a searchable encryption system.
Araki (Prior art) discloses a secure index generation device that receives a plurality of values, first identification information for identifying each of the plurality of values, and a key as inputs and generates a secure index based on the inputs, the secure index generation device including: a value set generation unit that generates a value set based on the plurality of values; and a secure index generation unit that treats the value set as a word set and generates a secure index based on the word set, the first identification information, and the key.
Hayasaka (Prior art) discloses registration apparatus 300 is specifically a PC. The registration apparatus 300 encrypts storage data to be stored in the management apparatus 500 and associated keywords which are associated with the storage data, and thereby generates encrypted data and encrypted tags. Here, the storage data is also referred to as storage file. In addition, the encrypted data is also referred to as encrypted file. The registration apparatus 300 is a computer that operates as a registration terminal that registers the generated encrypted data and encrypted tags in the management apparatus.

However, none of Hattori, Bertoni, Hirano, Araki, Hayasaka and Boneh, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 22, 27 and 30.  For example, none of the cited prior art teaches or suggest the steps of  executing  a function F_2 by taking as input a concatenated value of an attribute value of each level j in the attribute information B and a number of each level j, to execute a function F_3 by taking as input a function value of the function F_2, to calculate an attribute element C_ {j, 0,0} that is an exclusive-or of a function value of the function F_3 and a jth random number of the data random number tuple R, ta execute a function F_4 by taking as input the plaintext M and an exclusive-or of the data random number tuple R, and to generate encrypted data C that includes the attribute element C_{j, 0, 0} and a ciphertext C_{L+ 1} which is a function value of the function F_4;  executing function F_5. F_6 and F_7 to calculate an attribute element CT_{j, 0, 0}; to generate an encrypted tag CT {W_n} that includes the attribute element CT _{j, 6, 0} and a determination element CT {L + 1} and to registering a tuple of the encrypted data C and the encrypted tag CT_{W_n} in a data management apparatus. Further in independent claims 27 and 30, none of the cited prior art teaches or suggest the steps of receiving the search query Q from the search operation apparatus, a collation unit to executing a function F_6 and a function F_7 to determination element CT {L + 1} included in the encrypted tag CT_{W_n}; and an output unit to transmit the encrypted data C to the search operation apparatus if collation value V_2 matches the determination element CT {L+ 1}.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 23-26, 28-29, and 31-32 are directly or indirectly dependent upon claims 22, 27 and 30 and therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495